Citation Nr: 0001462	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  98-03 465A	)	DATE
	)
	)


THE ISSUE

Whether a February 1998 decision denying service connection 
for a right knee injury as not well grounded should be 
revised or reversed on the grounds of clear and unmistakable 
error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans






ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961 and from September 1961 to August 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on the motion of the veteran alleging 
clear and unmistakable error in a Board decision dated in 
February 1998.  


FINDING OF FACT

There was no error in the Board's February 1998 decision 
which, when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  The correct facts, as they were known at 
the time, were before the Board, and statutory and regulatory 
provisions extant at the time were correctly applied.


CONCLUSION OF LAW

There was no clear and unmistakable error in a February 1998 
Board decision which found that a claim for service 
connection for a right knee injury was not well grounded.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1403 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under previous law, a claimant was precluded from 
collaterally attacking a prior final Board decision by 
alleging clear and unmistakable error in a rating decision 
that was subsumed in that decision.  However, effective 
November 21, 1997, the provisions of Pub. L. No. 105-111, 111 
Stat. 2271 (codified at 38 U.S.C.A. § 7111) permit challenges 
to decisions of the Board on the grounds of clear and 
unmistakable error.  Final regulations amending the Rules of 
Practice before the Board were promulgated and became 
effective February 12, 1999, providing for procedures to 
challenge prior Board decisions on the basis of clear and 
unmistakable error.  

The regulations for what constitutes clear and unmistakable 
error and what does not are contained in 38 C.F.R. § 20.1403.  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).  

Review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  For a Board decision issued on 
or after July 21, 1992, the record that existed when that 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable  error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  

Examples of situations that are not clear and unmistakable 
error are changed diagnosis, where a new medical diagnosis 
"corrects" an earlier diagnosis considered in a Board 
decision; the Secretary's failure to fulfill the duty to 
assist; or a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).  

The facts before the Board in February 1998, with one 
exception noted below, were as follows:  

The service medical records show that, prior to service, in 
August 1958, the veteran's private physician submitted a 
letter regarding his treatment of the veteran's right knee.  
The veteran had been under his care for the previous three 
years for a chronic dislocated right knee due to a boxing 
injury which occurred in August 1955.  The doctor mentioned 
that orthopedic surgeons advised the veteran not to have a 
knee operation unless he developed pain.  

The September 1958 service induction examination report noted 
the veteran's preexisting right knee injury and that the 
veteran was referred to the service orthopedic clinic.  In 
September 1958, the service orthopedic clinic cleared the 
veteran for military induction with an L-2 physical profile 
with the limitation of no squat jumps.  

The service medical records reflect continuous complaints of 
right knee pain throughout 1959.  In a November 1959 
treatment record, the veteran reported that prior to service 
he was told by a physician that he had a torn meniscus which 
would probably need removal at some future date.  The service 
orthopedic examiner recorded the veteran's complaints of 
pain.  However, because the operating schedule was completely 
filled, the veteran could not be operated on at that time, 
and he was sent back to light duty.  In December 1959, an 
orthopedic examiner recommended surgery, however, the veteran 
declined.  In the prior Board decision, it was reported that 
there was no discharge examination from the veteran's first 
tour of duty (as will be discussed below, this was an error 
of fact).  

In the veteran's October 1961 reenlistment examination 
report, the examiner recommended the veteran for reenlistment 
despite the veteran's history of a right knee injury.  The 
veteran's undated separation examination report is negative 
for a right knee injury.  

The record reveals that it was not until at least 30 years 
after service, that the veteran received medical treatment 
for his right knee.  A December 1995 VA examination report 
reveals that:  1) the veteran reported by history that he 
injured his right knee in service; and 2) VA performed 
arthroscopic surgery on his right knee in September 1995.  
The examiner diagnosed status post arthroscopic surgery to 
the right knee for loose body removal.  Subsequent VA medical 
records show that the veteran underwent arthroscopic surgery 
of the right knee again in March 1997.  

The law and regulations pertaining to service connection as 
characterized by the Board's February 1998 decision were also 
correct.  They were characterized by the Board as follows:  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a pre-existing injury 
or disease.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 
3.303 (1996).  Regulations provide that a pre-existing injury 
or disease will be considered to have been aggravated by 
active military, naval, or air service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (1996).  In deciding a 
claim based on aggravation, after having determined the 
presence of a pre-existing condition, the Board must first 
determine whether there has been any measured worsening of 
the disability during service and second, whether this 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  

In a statement dated in February 1998, the veteran asserted 
that he disagreed with the Board's February 1998 decision.  
The veteran asserted that he was drafted against his private 
doctor's advice; that he did not remember being drafted with 
an L-2 profile; that he was out for approximately six months 
and returned to service for approximately one year; and that 
he was turned down for surgery in service.  

The veteran's contentions could be construed as allegations 
of errors in factual determinations made by the Board.  To 
answer these concerns of the veteran, the Board does not 
doubt the assertion that he was drafted against his doctor's 
advice, but this contention is not pertinent to his claim for 
service connection.  The veteran's September 1958 induction 
examination report indicates that he entered service with an 
L2 profile.  The record indicates that the veteran was first 
released from active service in February 1961 and returned 
for an approximately one-year tour in September 1961.  The 
service medical records show that in June 1959, the veteran 
was evaluated for surgery but that the treating physician 
felt that a period of observation was in order first.  In 
November 1959, the veteran apparently inquired regarding 
surgery but was told he would not be able to have surgery 
until December 1959.  In December 1959, an orthopedic 
examiner recommended surgery; however, the veteran indicated 
he was not ready for surgery at that time.  

The veteran's representative has contended that evidence at 
the time of the Board's decision establishes that the veteran 
was allowed to continue on active duty even though he had a 
preexisting right knee condition.  The representative asserts 
that service medical records reveal that the veteran 
complained consistently of pain and discomfort in his right 
knee during service.  He notes that at some point, the right 
knee progressed to the point where an orthopedic physician 
recommended knee surgery.  The representative asserts that 
this recommendation showed progression, since the veteran's 
private physician stated in his letter just prior to service 
that the veteran was instructed not to get knee surgery.  

The representative asserts that the statement in the February 
1998 Board decision that "[a]lthough the service medical 
records show that the veteran complained of right knee pain, 
there was no medical finding that the pre-existing right knee 
injury had an increase in the underlying pathology during 
service" is not the standard of proof necessary to determine 
whether a claim is well grounded.  In the representative's 
view, given that the veteran did continuously complain of 
right knee pain in service and was recommended to have knee 
surgery during service, it is probable that the right knee 
was aggravated by service.  The representative elaborates 
that the final determination as to whether the knee was 
actually aggravated by service is a medical question targeted 
at the issue of service connection and is beyond the well-
groundedness standard of proof.  

In answering the representative's contentions, the Board 
first notes that the Court of Appeals for Veterans Claims has 
held that temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991) (finding inservice 
diagnoses of knee pain and swelling, possible torn cartilage, 
an unstable right knee and possible internal derangement were 
plausibly found by Board not to constitute aggravation of 
preexisting knee disability.)  In Hunt, as in this case, the 
veteran's service discharge examination was negative for 
right knee disability.  Moreover, a report of medical history 
in this case, signed and dated by the examiner in May 1962, 
indicates that veteran did not have complaints of knee 
symptoms during or toward the end of his second tour of duty.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  However, it 
is an increase in the underlying condition, not a temporary 
worsening of symptoms, which entitles a veteran to this 
presumption.  Hunt.  

In light of the holdings in Hunt and the medical evidence in 
this case, the Board finds that the 1998 Board determination 
that, despite medical findings of pain, swelling, possible 
torn cartilage and instability, "there was no medical 
finding that the pre-existing right knee injury had an 
increase in the underlying pathology during service" was 
reasonable, in accordance with the law and the facts of 
record, and thus did not constitute clear and unmistakable 
error.  In bolstering this assertion, the Board points to the 
undated discharge examination from the veteran's second 
period of service which was silent for knee disability, the 
report of medical history toward the end of his second period 
of service which stated that the veteran's knee had not 
bothered him during that tour, and the absence in the record 
of any medical opinion indicating that the veteran's 
underlying right knee disability worsened during service.  
Although the veteran was placed on an L3 profile in November 
1959, this was a temporary profile that was not reflected on 
his report of separation examination in December 1960.  

Although the Board indicated in February 1998 that the 
service medical records contained no discharge examination 
from the veteran's first tour of duty, this was in error.  In 
fact, an examination report and accompanying report of 
medical history for release from active duty (REFRAD), dated 
in December 1960, were contained in the service medical 
records before the Board at that time.  However, this error 
of fact does not redound to the veteran's benefit, since the 
December 1960 separation examination was negative for 
complaints or findings of right knee disability.  The 
veteran's physical profile at that time was L-1.  Although an 
L-3 profile was assigned when he was examined a few days 
after reporting for his second tour of active duty, his 
physical profile on separation examination from his second 
tour of active duty was again L-2.  This is consistent with 
the examiner's remark on the report of medical history dated 
in May 1962 that his right knee injury had not bothered him 
"this tour".  Although it was then reported that he could 
not do deep knee bends, there is no showing that this 
constituted a permanent increase in his right knee disability 
as a result of service.  In particular, there was no medical 
opinion to that effect before the Board in 1998.  The Board's 
finding that the claim was therefore not well grounded was 
consistent with precedent.  See Chelte v. Brown, 10 Vet. App. 
268, 271-72 (1997) (claim for service connection for 
residuals of left inguinal hernia repair not well grounded 
where there is no competent medical evidence linking any 
current postoperative residuals to a left inguinal 
herniorrhaphy in service nearly 20 years previously to repair 
an inguinal hernia that preexisted service).  

The Board acknowledges the representative's contention that 
the inservice physician's recommendation of surgery in 
December 1959 was medical evidence of aggravation, when 
viewed in light of the veteran's private doctor recommending 
against surgery prior to service.  The Board has examined the 
records very closely and finds no medical opinion in the 
record to the effect that the underlying condition had 
permanently worsened during service.  To the extent the 
representative is merely calling into question the Board's 
weighing or evaluation of the facts before it, such a 
difference in opinion cannot constitute clear and 
unmistakable error.  38 C.F.R. § 20.1403(d)(3).  

In the Board's view, a finding that the underlying condition 
of the veteran's knee disability, as contrasted to symptoms, 
worsened as a result of service would have required medical 
expertise.  This is because an increase in severity of the 
underlying condition in this case is, in the Board's 
judgment, a complex medical matter not subject to lay 
observation.  See Grottveit.  Since there was no medical 
evidence of record, either in service or following service, 
stating that the condition underlying the veteran's right 
knee disability permanently worsened as result of disease or 
injury during service, the first prong of the Caluza test 
(inservice incurrence or aggravation of a disease of injury) 
was not met and the claim was not well-grounded.  The Board 
decision dated in February 1998 was not clearly and 
unmistakably erroneous in so finding.  Contrary to the 
representative's assertions, the Board was not going beyond 
the well-grounded stage of inquiry in making this 
determination.  The Board was properly making a determination 
as to whether the first prong of the Caluza test for well 
groundedness had been met.  The Board was not making a 
medical determination but was finding that the claim was not 
well grounded based on the absence of medical opinion 
indicating that the veteran's pre-existing right knee 
disability was aggravated during service.  

In light of the foregoing, the Board finds that there was no 
clear and unmistakable error in the February 1998 Board 
decision denying the claim for service connection for a right 
knee injury as not well grounded.  



ORDER

There was no clear and unmistakable error in a February 1998 
Board decision that found that a claim for service connection 
for a right knee injury was not well grounded.  Entitlement 
to revision or reversal of the decision is denied.  



		
	WILLIAM W. BERG
Acting Member, Board of Veterans' Appeals


 


